Title: To George Washington from Henry Laurens, 26 November 1778
From: Laurens, Henry
To: Washington, George


  
    Sir
    [Philadelphia] 26th November [1778]
  
Since my last of the 20th Instant, I have had the honor of presenting to Congress Your Excellency’s several Dispatches under the 13th, 16th, 16th, and 18th.
Inclosed with this, Your Excellency will receive four Acts of Congress as undermentioned.
1. An Act of the 23d empowering the Commander in Chief to take such Measures respecting the Officers of the Convention mentioned in Major General Heath’s Letter of the 2nd Instant as he shall judge proper.
2. An Act of the 24th authorizing the Commander in Chief to appoint a Brigadier General out of the Infantry, to Command the Cavalry.
  3. An Act of the same date for arranging the Army, to which is subjoined a Resolution for granting a Commission in lieu of a Brevet 
    
    
    
    to Lieutenant Colonel Stephens of the Artillery, as I presume Colonel Stephens is in Camp, I take the liberty of transmitting the Commission herewith, and of requesting Your Excellency to obtain the Exchange. I likewise transmit a Commission appointing Major Washington Lieutenant Colonel of Baylors Dragoons upon a presumption of this Gentleman’s being returned to Camp, as I have not had the honor of seeing him, and the Commission has been filled some days past. Part of the Arrangement as it passed in Congress is a Resolve for continuing Colonel Hazens’ Regiment, this I perceive the Secretary has sent me in a detached Piece, but as I do not know where to address Colonel Hazen I shall convey it through your Excellency’s means in order to give information and gain time. I have the honor to be &c.
